Citation Nr: 1621317	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2009 for the grant of service connection and a separate rating for right knee subluxation.

2.  Entitlement to an initial rating higher than 20 percent for right knee subluxation.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected knee disabilities.

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected knee disabilities.

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected knee disabilities.

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected knee disabilities.

7.  Entitlement to service connection for a neurologic disability of the left lower extremity, to include as secondary to service-connected knee and back disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) from May 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In September 2014, the Board denied the appeals for an earlier effective date and a higher initial rating for right knee subluxation.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an August 2015 memorandum decision, the Court set aside the Board's September 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In rating decisions dated in August and December 2015 the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability; denied entitlement to service connection for sleep apnea; denied entitlement to a rating in excess of 20 percent for lumbar spine arthritis with intervertebral disc syndrome; and granted increased (20 percent) ratings for right lower extremity radiculopathy affecting the sciatic and femoral nerves, both effective from April 4, 2015.  In September and December 2015, the Veteran submitted notices of disagreement with the August and December 2015 decisions.  In the former notice of disagreement, the Veteran chose a Decision Review Officer review and that matter is being processed.  In the latter case, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  These matters are not ripe for appellate review and will not be considered by the Board at this time.   

The issues of entitlement to a higher initial rating and earlier effective date for the grant of service connection for right knee subluxation and service connection for a neck disability, a bilateral shoulder disability, a bilateral foot disability, and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, left lumbar radiculopathy is secondary to his service-connected lumbar spine arthritis with intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for service connection for left lumbar radiculopathy are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim of service connection for a neurologic disability of the left lower extremity, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for left lumbar radiculopathy is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, VA examination reports dated in May 2014 and August 2015 include diagnoses of left lumbar radiculopathy.  Thus, a current neurologic disability of the left lower extremity has been demonstrated.

The Veteran contends that his current left lower extremity neurologic disability is related to his service-connected back and/or right knee disabilities.  The examiner who conducted the May 2014 VA examination opined that the Veteran's left lower radiculopathy was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected lumbar spine arthritis.  The examiner reasoned that the Veteran reported constant dull pain to his left and right lower extremities (right more than left).  His history was consistent with left lower extremity radiculopathy that is commonly associated with lumbar spine degenerative disc disease.  According to medical literature, the cause of lower extremity radiculopathy is nerve root compression caused by a disc herniation or spondylosis or noncompressive mechanisms such as infection, inflammation, neoplasm, and vascular disease.  The Veteran had a history of back injury with surgical intervention (laminectomy).  A laminectomy is performed to alleviate compressive symptoms (radiculopathy).  The Veteran's symptoms are more likely associated with degenerative disc disease of the lumbar spine and residuals from a laminectomy.

The physician who conducted the August 2015 VA examination also opined that the Veteran's left lumbar radiculopathy was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected lumbar spine arthritis.  The examiner reasoned that after a review of the Veteran's records and history, an examination of the Veteran, and a review of medical literature, it was his opinion that the Veteran's left lower leg neuropathy was due to post-military work-related injuries in 1989.  In light of the Veteran's statements and a review of his service treatment records, there was no temporal or causal nexus to link his lumbar spine arthritis to the degenerative disc disease "which would be the cause of the lumbar radiculopathy."

The May 2014 and August 2015 opinions were based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the May 2014 and August 2015 opinions indicate that it was not likely that the Veteran's current left lumbar radiculopathy was caused by his service-connected lumbar spine arthritis, the rationale that accompanies these opinions reflect that the radiculopathy is caused by his lumbar spine degenerative disc disease.  Service connection has been awarded not only for lumbar spine arthritis, but also for intervertebral disc syndrome.  Intervertebral disc syndrome is defined as a "group of signs and symptoms due to nerve root irritation."  VAOPGCPREC 36-97 (1997) (quoting 62 F.R. 8204 (1997)).

Hence, the weight of the evidence is in favor of a conclusion that the Veteran has left lumbar radiculopathy that was caused by his service-connected back disability.  In light of the rationales which accompany the May 2014 and August 2015 opinions and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left lumbar radiculopathy have been met and the appeal is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for left lumbar radiculopathy is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has current neck, shoulder, foot, and hip disabilities related to his service-connected right knee disability.  He was afforded VA examinations in May 2014 to assess the nature and etiology of these claimed disabilities and was diagnosed as having degenerative disc disease of the cervical spine with cervical radiculitis, bilateral plantar fasciitis, and bilateral chondrocalcinosis of the hips.  The examiner who conducted the examinations opined that it was not likely ("less likely than not"/"less than 50 percent probability") that these disabilities were proximately due to or the result of the Veteran's service-connected right knee disability and the examiner provided rationales for these opinions.

The May 2014 opinions are insufficient because they only address whether the claimed neck, foot, and hip disabilities were caused by the service-connected right knee disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310.

As for the claimed bilateral shoulder disability, the examiner who conducted the May 2014 VA examination concluded that there was no credible medical evidence of any bilateral shoulder disability.  Thus, no opinion was provided as to the etiology of any current shoulder disability.  An October 2015 VA attending emergency department note which was subsequently associated with the file includes x-ray evidence of degenerative osteoarthrosis of the acromioclavicular joint of the left shoulder and a diagnosis of a left rotator cuff strain.  In light of the new evidence of a current shoulder disability, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of any current shoulder disability.

Also, the evidence suggests that the Veteran's service-connected right knee disability may have worsened since his last VA examination in November 2012. For example, a June 2015 VA physical medicine rehabilitation note includes a report of increasing knee pain.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right knee disability is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In July 2012, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for relevant treatment records from Franklin County Chiropractic.  He has submitted treatment records from this facility (which also include records from Olathe Chiropractic) which are dated from May 2011 to July 2012 and from February 2013 to January 2016.  In a January 2013 letter, a medical professional from Franklin County Chiropractic (K. Gibbons, D.C.) reported that the Veteran had been treated at that facility since 2009.  The AOJ has not made any effort to obtain all available treatment records from Franklin County Chiropractic/Olathe Chiropractic.  As any additional treatment records from these facilities may be relevant to the earlier effective date, service connection, and higher initial rating issues that are currently before the Board, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

In addition, following an August 2013 statement of the case, additional relevant VA treatment records from the VA Medical Center in Kansas City, Missouri dated since November 7, 2012 have been associated with the file by the AOJ. Some of these records are listed in a September 2015 statement of the case, but some of the records are dated after that statement of the case. As pertinent evidence was obtained by the AOJ and as this evidence was not considered by the AOJ, the Board is required to remand the issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a right knee disability, a neck disability, a shoulder disability, a foot disability, and a hip disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a right knee disability, a neck disability, a shoulder disability, a foot disability, and a hip disability from Franklin County Chiropractic, Olathe Chiropractic (see the July 2012 Form 21-4142 and the January 2013 letter from Dr. Gibbons), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

2.  Obtain and associate with the file all records of the Veteran's treatment from the VA Medical Center in Kansas City, Missouri dated from October 2015 through December 2015 and from February 2016 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current shoulder disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current shoulder disability identified (i.e., any shoulder disability diagnosed since January 2013), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current shoulder disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current shoulder disability was caused by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

(c)  Is it at least as likely as not (50 percent probability or more) that the current shoulder disability was aggravated by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any shoulder disability diagnosed since January 2013 (including, but not limited to, degenerative osteoarthrosis of the acromioclavicular joint of the left shoulder and a left rotator cuff strain).

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right knee subluxation.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
 
The examiner shall report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2014 VA neck examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current neck disability.

For any current neck disability identified (i.e., any neck disability diagnosed since January 2013), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current neck disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's neck tenderness in service in January 1973, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current neck disability was caused by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

(c)  Is it at least as likely as not (50 percent probability or more) that the current neck disability was aggravated by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any neck disability diagnosed since January 2013 and the Veteran's treatment for neck tenderness in service in January 1973. 

The opinion provider must provide reasons for each opinion given.
	
If the May 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2014 VA foot examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current bilateral foot disability.

For any current foot disability identified (i.e., any foot disability diagnosed since January 2013), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current foot disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current foot disability was caused by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

(c)  Is it at least as likely as not (50 percent probability or more) that the current foot disability was aggravated by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any foot disability diagnosed since January 2013 and Dr. Gibbons' January 2013 letter.

The opinion provider must provide reasons for each opinion given.
	
If the May 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2014 VA hip examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current bilateral hip disability.

For any current hip disability identified (i.e., any hip disability diagnosed since January 2013), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hip disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hip disability was caused by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

(c)  Is it at least as likely as not (50 percent probability or more) that the current hip disability was aggravated by the Veteran's service-connected degenerative changes of the right knee with limitation of motion and subluxation and/or left knee osteoarthritis?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any hip disability diagnosed since January 2013 and Dr. Gibbons' January 2013 letter.

The opinion provider must provide reasons for each opinion given.
	
If the May 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

8.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since statements of the case dated in August 2013 and September 2015.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


